Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 2, 2020

                                     No. 04-19-00694-CV

                                    Felicidad MARTINEZ,
                                           Appellant

                                               v.

                                     CITY OF LAREDO,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2019CVK000800D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        The reporter’s record was due February 27, 2020, but was not filed. On that date, the
court reporter filed a notification of late record requesting an extension until March 27, 2020.
After consideration, we GRANT the request and ORDER the court reporter to file the reporter’s
record by March 27, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.




                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court